Case 2:18-mj-O2687-DUTY Document 3 Filed 11/14/18 Page 1 of 2 Page |D #: 129

Case 2:18- -mj 02687- DUTY *SEALED* Document 1 1 *SEALED* Fi|eo| ' TQP®DFB§ ;l)ljz
Page |D #:32

 

UNITED STATES DIsTRIcT CoURT

for the

Central District of Calii"ornia

In the Matter cf the Search cfr
lnfonnaticn associated With account identified as
“gallero___de_watts” that is within the possession,

custody, or control of i`NSTAGRAM, LLC

Case No. 2:18-rnj-2687

WARRANT PURSUANT TO 18 U.S.C. § 2703
To: Any Authorized Law Enforcement Ofticer

An application by a federal law enforcement officer requests the production and search of the following data:

See A!tczchmen¢ A

The data to be produced and searched, described above, are believed to contain the following:

See /l ita climth B

l find that the affidavit, or any recorded testimony, establishes probable cause to produce and search the data
described in Attachment A, and to seize the data described in Attachment B. Such affidavit is incorporated
herein by reference

AUTHORIZED LAW ENFORCEMENT OFFICER/S IS/ARE HEREBY COMMANDED to serve this
Warrant on INSTAGRAM, LLC in the daytime, between the hours of 6 :OO a.m. and 10:00 p.m., within 14 days
from the date cf its issuance

INSTAGRAM, LLC IS HEREBY COMMANDED to produce the information described in Attachment A
within 10 calendar days of the date of service of this order. INSTAGILAM, LLC IS FURTHER
COMMANDED to comply with the further orders set forth in Attachxnent B, and, pursuant to 18 U.S.C.

§ 27 05(b), shall not notify any person, including the subscriber(s) of the account/s identified in Attachment A,

of the existence of this Warrant.

Thc ofiicer executing this warrant, cr an officer present during the execution, shall prepare an inventory as
required by law, and shall promptly return this Wan'ant and the inventory to the United States Magistrate Judge
on duty at the time of the return through a filing With the Clerl<’s Oftice.

AUTHORIZED LAW ENFORCEMENT OFFICER/S IS/ARE FURTHER COMMANDED to perform

/'5§’)§
Date and time issued: O/,/ // ¢;Q()/@/
Judge ’s sig)mlu/‘e

City and Statc: /[W° %7“@&/{ , §/4”” ch. Karen Stcvenson, U.S. Magistratc Judge

P/‘infed name and tier

   

 

AUSA: Dennis Mitchell (x2484)

 

 

 

Case 2:18-mj-O2687-DUTY Document 3 Filed 11/14/18 Page 2 of 2 Page |D #:130

Case 2:18~mj-02687~DUTY *SEALED* Document 1-1 *SEALED* Filed 10/11/18 Page 2 of 32
Page |D #:33 .

 

Return

 

Case No: Date and time warrant served on pro vider:

lileMiFMR/l tc/zz/it t:a) AN\

 

 

Inventory made in the presence of: MM §§ TN L\/"ieh loew / fink l ` § j ,) (Fm_]l, f

 

\l

Inventory of data seized.‘
[Please provide a description of the information produced.]

£l:l\\ him §§l@‘ (Onl“\¢niuj lcrv\il\ir i`¢<¢r'l\l/ levi @,\ d;‘ipimv\l §Fo,~m'§j/
\`¢jm.rhi“& i\»m livingsqu otcc»w\\‘i‘ wi§eer\‘\~¢h \J`lll\/\ ii\)\e lowe
w welsh a …. umw tth Ms)/ oath a leg

(").Si v@»

il

gilliam .e. he

arcth ‘ll\`l<

 

Certification

 

[ declare under penalty ofperju)fy that l am an o/j‘icer involved in ihe execution of this warrantJ and that this
inventory is correct and was returned along with the original warrant to the designated judge through a filing

with the Cler/c’s Ojjz`ce.

Date: l//';/‘g l w M?§

E§recmfz`n€ 0 jicer".s Signatare
MN l& Tru<la"l`m trw , i'll`~l 141/fain f

Printed lia)he and title

 

 

 

 

